DETAILED ACTION
1.	This is a first action on the merits of application 16629509.
2.	Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 10 there seems to be a poor translation, it is unclear if the additional float is the same as said float to act as the sole, the claim as written is confusing. Correction is required.
	B.	As per claim 11 there seems to be a poor translation, it is unclear what applicant is trying to claim other than some straps and it is narrative in form.
	C.	As per claim 12, it is a method claim written as an apparatus claim. This claim needs to written as an independent method claim. Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

3.	Claims 1-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold US 1627521, and further in view of Mahony GB 255759.
4.	As per claims 1-2, Reinhold discloses an aquatic shoe (page 1, lines 1-3) formed from a shoe body (a), a pair of wings (e) and floats (d, filled with air: page 1, lines 57-59), the wings being symmetrical (figure 1), adhesively bonded together (they run all the way around the edge of the shoe, see figure 1), and connected to the shoe body (figure 5), in such a way as to form part of the sole of the shoe (they are rigidly connected to the sole n by the mechanism of figure 5; they cover the inside of the sole in the configuration of figure 3), and the float (d) is integrated below the wings (figures 2 and 3), at the sole (between the soles n and r), in such a way that one of the faces thereof covers the sole (n and r), and the wings are secured by a pivot link (“pin h”: page 1, lines 69-77) to the two sides of the shoe (figure 3), such that they lower when the foot rises in the water and rise when the foot lowers in the water, in such a way that they return to their original position (page 1, lines 96-100). He does not disclose that the wings are connected under the shoe. Mahony discloses pivoting wings 18 surrounding the foot, attached under the sole (11, 14) and at the floats 21 (page 2, lines 27-78 )  figure 2.
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to have means for the shoes to help a user float or transition to aid in swimming.
5.	As per claim 3, Reinhold discloses the aforementioned limitations of claim 1, he does not disclose that the float  has a geometric tetrahedron shape with three triangular faces. Mahony discloses the limitation in fig. 5 [21]. This it would have been obvious before the effective filing date of the 
6.	As per claim 4, Reinhold discloses the float has a flat shape with six faces, said float being embedded in the sole and is an integral part of the sole, in that the shoe body comprises an opening for the passage of a hoof, or in that the shoe body is molded in the shape of an ankle and further comprises a strap to hold the paw of an animal in the shoe. See fig. 2.
7.	As per claim 5, Reinhold discloses that the wings are made of a rigid material and are fixed on the sides of the shoe body by means of a hinge or other means allowing said wings to rotate. See figs 3 and 5, and claim 2
8.	Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold US 1627521, and further in view of Mahony GB 255759 and Bonis US 7828615.
As per claim 6, Reinhold and Mahony disclose the aforementioned limitations of claim 1, they do not disclose the wings are made of silicone or plastic, with grooves in the shoe body, so that the flexibility of the wing allows it to mount or to descend according to the force of the water induced by the movement of the foot, and in that the shoe body can be made of carbon fiber or glass, silicone, or plastic. Bonis discloses those limitations figs 5-6; col 7 II 45-65. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to retract the wings to fit inside the shoe for when the user is walking.
9.	As per claim 14-15, Reinhold and Mahony disclose the aforementioned limitations of claim 1, they do not disclose the water shoes are for specific things such as in the paramedical field, for the rehabilitation and / or for the education of babies and young children in an aquatic environment or in the veterinary field, for rehabilitation racing animals in an aquatic environment. Examiner takes Official Notice the water shoes with wings/fins are well known to aid users of various ages in rehabilitation .
	Allowable Subject Matter
10.	Claims 7-9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOVON E HAYES/Examiner, Art Unit 3617